Exhibit 10.2

THE PROVIDENCE SERVICE CORPORATION

RESTRICTED STOCK AGREEMENT – OFFICERS

 

To:  

 

Award Date:  

 

You are hereby awarded, effective as of the date hereof,          shares (the
“Shares”) of common stock, $.001 par value (“Common Stock”), of Providence
Service Corporation, a Delaware corporation (the “Company”), pursuant to the
Company’s 2006 Long-Term Incentive Plan, as amended (the “Plan”), subject to
certain Restrictions (as defined below) specified below (While subject to the
Restrictions, this Agreement refers to the Shares as “Restricted Shares”.).

During the period commencing on the Award Date and terminating on the
                     anniversary of the Award Date (the “Restricted Period”),
the Shares may not be sold, assigned or transferred, except by will or the laws
of descent, and may not be pledged, or otherwise encumbered and are subject to
forfeiture (the “Restrictions”).

Except as set forth below, the Restricted Period with respect to the Shares will
lapse at a rate of                      of the initial award for every twelve
months of Continuous Service (as defined below) completed since the Award Date
as set forth in the vesting schedule below. Subject to the restrictions set
forth in the Plan, the Administrator (as defined in the Plan) shall have the
authority, in its discretion, to accelerate the time at which any or all of the
restrictions shall lapse with respect to any Shares thereto, or to remove any or
all of such restriction, whenever the Administrator may determine that such
action is appropriate by reason of changes in applicable tax or other laws, or
other changes in circumstances occurring after the commencement of the
Restricted Period.

In addition to the terms, conditions, and restrictions set forth in the Plan,
the following terms, conditions, and restrictions apply to the Restricted
Shares:

 

Restrictions and Forfeiture   

You may not sell, assign, pledge, encumber, or otherwise transfer any interest
in the Restricted Shares until the dates set forth in the Vesting Schedule set
forth below, at which point the Restricted Shares will be referred to as
“Vested.” A Restricted Share shall not be subject to execution, attachment or
similar process.

 

If your Employment terminates for any reason other than death or Disability (as
defined in the Plan), the Company will have the right to reacquire your unvested
Restricted Shares at the lower of your original purchase price, if any, for such
Shares, and the fair market value of the Shares on your date of termination. If
there was no purchase price, your Restricted Shares will be forfeited.

Vesting Schedule    Assuming you provide Continuous Service as an Employee (as
defined in the Plan), of the Company or an Affiliate of the Company, all
Restrictions will lapse on the Restricted Shares on the Vesting date or Vesting
dates set forth in schedule below for the applicable grant of Restricted Shares
and they will become Vested, the Company will transfer the Vested Shares to you
once all of the “Additional Conditions to Transfer” described below have been
satisfied, and you will be able, subject to federal, state or foreign securities
law limitations and any other applicable shareholders agreements or other
agreements, to sell the Shares. The final Vesting Date will not change based
upon the Company meeting or failing to meet performance targets.



--------------------------------------------------------------------------------

    

Vesting Schedule

    

Vesting Date

  

Number of Restricted Shares that Vest

 

Change in Control    In the event of a Change in Control (as defined in the
Plan), your Restricted Shares shall vest from and after the date of the Change
in Control, notwithstanding the Vesting Schedule set forth above. Continuous
Service    “Continuous Service,” as used herein, means the absence of any
interruption or termination of your service as an Employee (as defined in the
Plan), of the Company or any Affiliate. If you are an Employee of an Affiliate
of the Company, your Employment shall be deemed to have terminated on the date
the Affiliate to which you are an Employee ceases to be an Affiliate of the
Company, unless on that date you become an Employee of the Company or another
Affiliate of the Company. Service shall not be considered interrupted in the
case of sick leave, military leave or any other leave of absence approved by the
Company or any then Affiliate of the Company. Your Employment shall not be
deemed to have terminated if you are transferred from the Company to an
Affiliate of the Company, or vice versa, or from one Company Affiliate to
another Company Affiliate. Additional Conditions to Transfer   

The Company will retain the Restricted Shares until the Shares become Vested.
After becoming Vested, the Company will transfer the Shares to you, either in
book entry form or by share certificates.

 

You will not receive the Shares unless and until all of the following events
occur and during the following periods of time:

 

(a) If the Company is subject to Section 162(m) of the Code (as defined in the
Plan), until the Plan pursuant to which the Restricted Shares are awarded is
approved by the shareholders of the Company in the manner prescribed by Section
162(m) and the regulations thereunder;

 

(b) Until the Shares are approved, registered and listed with such federal,
state, local and foreign regulatory bodies or agencies and securities exchanges
as the Company may deem necessary or desirable, or the Company deems such Shares
to be exempted therefrom;

 

(c) During any period of time in which the Company deems that the issuance of
the Shares may violate a federal, state, local, or foreign law, rule or
regulation, or any applicable securities exchange or listing rule or agreement,
or may cause the Company to be legally obligated to issue or sell more shares
than the Company is legally entitled to issue or sell; or

 

(d) Until you have paid or made suitable arrangements to pay (which may include
payment through the surrender of Common Stock, unless prohibited by the
Administrator) (i) all federal, state, local and foreign tax withholding
required by the Company in connection with the issuance or the vesting of the
Shares and (ii) the employee’s portion of other federal, state, local and
foreign payroll and other taxes due in connection with the issuance or the
vesting of the Shares.

Dividend Equivalents and Voting    The Company will pay you additional
compensation when it pays dividends with respect to its Shares. Under this
additional compensation, you will receive the same amount, reduced by
withholding, as though you had owned the Restricted Shares and received
dividends on those Shares. You will receive dividend equivalents only with
respect to record dates that follow the Date of Grant. You will not receive
dividend equivalents if you have made a dividend reinvestment election (in the
manner specified by the Administrator) instead. You will not receive dividend
equivalents on any Restricted Shares after you forfeit them. You will not have
any voting rights on any Restricted Shares.



--------------------------------------------------------------------------------

Tax Withholding    Unless you make an 83(b) election and pay taxes in accordance
with that election, you will be taxed on the Shares as they become Vested and
must arrange to pay the taxes on this income. If the Administrator so
determines, arrangements for paying the taxes may include your surrendering
Shares that otherwise would be released to you upon becoming Vested or your
surrendering Shares you already own. The fair market value of the Shares you
surrender, determined as of the date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes.
Representations   

The following two paragraphs shall be applicable if, on the date of issuance of
the Shares, no registration statement and current prospectus under the
Securities Act of 1933 covers the Shares, and shall continue to be applicable
for so long as such registration has not occurred and such current prospectus is
not available:

 

(a) The Participant hereby agrees, warrants and represents that he will acquire
the Shares to be issued hereunder for his own account for investment purposes
only, and not with a view to, or in connection with, any resale or other
distribution of any of such shares, except as hereafter permitted. The
Participant further agrees that he will not at any time make any offer, sale,
transfer, pledge or other disposition of such Shares to be issued hereunder
without an effective registration statement under the Securities Act of 1933, as
amended, and under any applicable state securities laws or an opinion of counsel
acceptable to the Company to the effect that the proposed transaction will be
exempt from such registration. The Participant shall execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
foreign law, rule or regulation, or any securities exchange rule or listing
agreement.

 

(b) The certificates for Shares to be issued to the Participant hereunder shall
bear the following legend:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

 

The foregoing legend shall be removed upon registration of the legended shares
under the Securities Act of 1933, as amended, and under any applicable state
laws, and the availability of a current prospectus, or upon receipt of any
opinion of counsel acceptable to the Company that such registration and current
prospectus are no longer required.

 

The sole purpose of the agreements, warranties, representations and legend set
forth in the two immediately preceding paragraphs is to prevent violations of
the Securities Act of 1933, as amended, and any applicable state securities
laws.

Stock Dividend, Stock Spit and Similar Capital Changes    In the event of any
change in the outstanding shares of the Common Stock of the Company by reason of
a stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, transfer of assets, reorganization, conversion or what the
Administrator deems in its sole discretion to be similar circumstances, the
number and kind of shares subject to this Agreement shall be appropriately
adjusted in a manner to be determined in the sole discretion of the
Administrator, whose decision shall be final, binding and conclusive in the
absence of clear and convincing evidence of bad faith. Non-Transferability   
Restricted Shares are not transferable.



--------------------------------------------------------------------------------

No Effect on Status as an Employee    Further, nothing herein guarantees your
status as an Employee for any specified period of time. You recognize that, for
instance, you may terminate your Employment or the Company or any of its
Affiliates may terminate your Employment prior to the date on which your Shares
become vested. No Effect on Corporate Authority    You understand and agree that
the existence of this Agreement will not affect in any way the right or power of
the Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or other stocks with preference ahead
of or convertible into, or otherwise affecting the common shares or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Arbitration   
Any dispute or disagreement between you and the Company with respect to any
portion of this Agreement (excluding Attachment A hereto) or its validity,
construction, meaning, performance or your rights hereunder shall be settled by
arbitration, at a location designated by the Company, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association or its
successor, as amended from time to time. However, prior to submission to
arbitration you will attempt to resolve any disputes or disagreements with the
Company over this Agreement amicably and informally, in good faith, for a period
not to exceed two weeks. Thereafter, the dispute or disagreement will be
submitted to arbitration. At any time prior to a decision from the arbitrator(s)
being rendered, you and the Company may resolve the dispute by settlement. You
and the Company shall equally share the costs charged by the American
Arbitration Association or its successor, but you and the Company shall
otherwise be solely responsible for your own respective counsel fees and
expenses. The decision of the arbitrator(s) shall be made in writing, setting
forth the award, the reasons for the decision and award and shall be binding and
conclusive on you and the Company. Further, neither you nor the Company shall
appeal any such award. Judgment of a court of competent jurisdiction may be
entered upon the award and may be enforced as such in accordance with the
provisions of the award. Governing Law    The laws of the State of Delaware will
govern all matters relating to this Agreement, without regard to the principles
of conflict of laws. Notices    Any notice you give to the Company must be in
writing and either hand-delivered or mailed to the office of the General Counsel
of the Company. If mailed, it should be addressed to the General Counsel of the
Company at its then main headquarters. Any notice given to you will be addressed
to you at your address as reflected on the personnel records of the Company. You
and the Company may change the address for notice by like notice to the other.
Notice will be deemed to have been duly delivered when hand-delivered or, if
mailed, on the day such notice is postmarked. Conflicting Terms    Wherever a
conflict may arise between the terms of this Agreement and the terms of the
Plan, the terms of the Plan will control.

Please sign the copy of this Restricted Stock Agreement and return it to the
Company’s Secretary, thereby indicating your understanding of and agreement with
its terms and conditions.

 

THE PROVIDENCE SERVICE CORPORATION By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of the
Restricted Stock Agreement. I hereby signify my understanding of, and my
agreement with, the terms and conditions of the Plan and of the Restricted Stock
Agreement. I agree to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator concerning any questions arising under the
Plan with respect to this Restricted Stock Agreement. I accept this Restricted
Stock Agreement in full satisfaction of any previous written or verbal promise
made to me by the Company or any of its Affiliates with respect to option or
stock grants.

 

Date:                           

 

        Signature      

 

        Print Name